Title: [To Thomas Jefferson from George Muter, 6 February 1781]
From: Muter, George
To: Jefferson, Thomas


[Richmond, 6 Feb. 1781. War Office Journal (Vi) has the following entry under this date: “Letter, to the Governor in answer to one received from him this day, mentioning that no Camp Kettles were ready at Fredericksburg as I was told. I had no Letter by the Waggons. I have had no returns respecting Cartouch boxes, nor information respecting the Waggons sent for leather, but I will enquire and inform his Excellency as soon as possible.” Not located; but in War Office Letter Book (Vi) is a copy of a letter of 7 Feb. from Muter to the state quartermaster general asking him to report to TJ on the kettles and wagons.]
